DETAILED ACTION
This action is in response to the initial filing of Application no. 17/039,752 on 09/30/2020.
Claims 1- 19 are still pending in this application, with claims 1, 10 and 11 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 (with dependent claim 8) and 17 (with dependent claim 18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art appears to fail to teach or suggest in reasonable combination the limitations recited in claims 7 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 10, 11, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0165723) (“Wright”) in view of Kusuda (US 2003/0088623) and further in view of Eskandari (US 2004/0073520).
For claims 1, 10 and 11, Wright discloses a system comprising a processor and memory (claim 10), processor-implemented method (Abstract) and one or more non-transitory computer-readable storage medium  (claim 15) for automatically parsing an unstructured conversation using natural language processing to determine target entities for an engagement activity (Abstract), the method comprising: obtaining at least one unstructured conversation (multiple live chats) associated with an asset (good and/or service) between a plurality of entities (customer service agents and customers) from at least one communication channels (natural language data from one or more communication platforms is ingested, [0021] [0028] [0029] [0043]); parsing said at least one unstructured conversation associated with said asset  to obtain target information (keywords and phrases) associated with said asset (the system normalizes the Natural Language data and Enrichment data into a common structure to allow for subsequent processing… the system processes the ingested Natural Language Data to generate structured data by applying one or more conversational models, wherein the conversational models generate topic and step tags for a given item, [0049] [0050] [0051] [0057] [0058]); extracting at least one attribute (at risk score) of a plurality of target entities from said target information (structured data comprising keywords and phrases) with said asset using a natural language understanding (NLU) model of domain of said at least one unstructured conversation (conversational model as NLU model, wherein the conversational model takes keywords and phrases of natural language data and assigns topic and/or step tags, [0050] [0051] [0057] [0058] [0059]) (an at risk score used to describe the likelihood of a user to cancel their service or subscription or defect to a competitor is created by analyzing the topics or step tags from the natural language interactions in combination with structured data from a user account management system, [0104] [0105]). Yet, Wright fails to teach the following: the at least one unstructured conversation is obtained using a dialogue manager; a definition of a cohort and at least one criterion for curation of said cohort is generated using said at least one attribute of said plurality of target entities by converting said at least one unstructured conversation into a structed target information, wherein said definition of said cohort comprises said at least one attribute of said plurality of target entities; and a size and characteristics of said plurality of target entities in said cohort are determined using said definition of said cohort and said at least one criteria for said asset for an engagement activity. Additionally, the above disclosed embodiment of Wright fails to teach parsing said at least one unstructured conversation associated with said asset using a natural language processing (NLP) model to obtain target information associated with said asset.
However, a separate embodiment of Wright discloses that the system uses natural language processing  to extract target information (structured data including keywords and phrases) from an unstructured conversation ([0134]).
Moreover, Kusuda discloses a collaborative chat system (Abstract), wherein a chat server (Fig.1, 300 and Fig.4) manages a chat between a plurality of entities (agent and customer, [0092] [0093]) ([0034] [0053 - 0062] [0066])
Additionally, Eskandari discloses a system/method for managing customer loss using customer groups (Abstract), wherein a definition of a cohort (customer cluster which is a homogeneous group of customers) which comprises at least one attribute (likelihood-to-churn) of a plurality of target entities (customers) and at least one criteria for curation of said cohort (common characteristics of the customers) is generated based on an attribute (likelihood-to churn) of the target entities (customers) (the churn management processor applies the customer churn model to predict a likelihood-to-churn for each customer in the customer information 210, which results in a likelihood-to-churn value for each customer record… the churn management processor accesses predetermined likelihood-to-churn thresholds for each of several customer categories… the churn management processor associates each customer with a customer category based on the customer’s likelihood-t-churn and the predetermine threshold for each customer category… the churn management processor then organized, based on common characteristics, the customers that are associated with the selected customer category into homogenous groups or customer clusters, wherein  the definition of a customer cluster may for example comprise each customer within a likelihood to churn category with a marital status of single, between the age of 21 and 30 years old, and who lives alone in a metropolitan area,  marital status [0048 – 0053] [0059] [0076] [0079 – 0086] [0098 – 0107]); and determining a size and characteristics of said plurality of target entities in said cohort using said definition of said cohort and at least one criteria for an asset (product or service) for an engagement activity (promotional campaign) (For each homogenous group of customers that is defined, a different promotional campaign for churn management is developed and used, wherein a number of customers belonging to a cluster defined as customers within a likelihood to churn category with a marital status of single, between the age of 21 and 30 years old, and who live alone in a metropolitan area are determined to receive the promotional campaign, [0087- 0090] [0098 – 0107]).
Therefore, it would have been obvious to one ordinary skill in the art the time of applicant’s filing to modify Wright’s first embodiment with Wright’s second embodiment so that the least one unstructured conversation associated with said asset is further parsed using a natural language processing (NLP) model to obtain the target information associated with said asset for the purpose of enabling a provider to extract useful structured data from unstructured data to facilitate targeted marketing to prevent customer loss  (Wright, [0003] [0006] [0025]) .
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify Wright’s teachings with Kusuda’s teachings so the unstructured conversation is obtained using a dialogue (chat) manager for the purpose of providing data so that a service provider can perform analysis to improve operations, manage performance, help in product decision making, marketing, etc. (Wright, [0002] [0003]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of applicant’s  filing to improve the invention disclosed by the combination of Wright and Kusuda in the same way that Eskandari’s invention has been improved to achieve the following predictable results for the purpose of enabling a provider to extract useful structured data from unstructured data to facilitate targeted marketing to prevent customer loss  (Wright, [0003] [0006] [0025]) (Eskandari, [0003 – 0007]): a definition of a cohort and at least one criterion for curation of said cohort is generated using said at least one attribute (Wright, at risk) (Eskandari, likelihood-to-churn) of said plurality of target entities by converting said at least one unstructured conversation into a structed target information, wherein said definition of said cohort comprises said at least one attribute of said plurality of target entities; and a size and characteristics of said plurality of target entities in said cohort are determined using said definition of said cohort and said at least one criteria for said asset for an engagement activity (Wright, system analyzes the content of natural language interaction to create actionable data on at risk customers, and provides entity level data to the systems used to carry out targeted marketing to the entities, [0025]).
For claims 3 and 13, the combination of Wright and Eskandari further disclose, wherein said at least one attribute of said plurality of target entities an said characteristics of said plurality of target entities of said cohort comprise at least one of a countable attribute (Eskandari, customer’s value based on probability determined on customer’s net sales, [0054] [0055] [0062] [0063]), a categorical attribute (Eskandari,  marital status and/or age, [0080 – 0087] [0100 – 0102]) attribute, an ordinal attribute, a location (Eskandari, location such as lives in a metropolitan area, [0080 – 0087] [0100 – 0102]), a spatial attribute, or a temporal behavior of the plurality of target entities, wherein said cohort comprises metadata of said cohort, wherein said metadata comprises data associated with said at least one of the categorical attribute, the spatial attribute, or the temporal behavior of the plurality of target entities (Eskandari, a first cluster of customers is identified which includes customers who have a marital status of single, are between the age of 21 and 30 and live alone in a metropolitan area, Eskandari,  marital status and/or age, [0080 – 0087] [0100 – 0102]).

For claims 6 and 16, wherein said method further comprises determining, using a target audience estimator (Eskandari, functionality of churn management process, Fig.7, 700, [0076] [0077]), said size of said plurality of target entities in said cohort based on said definition of said cohort (Eskandari, a number of people in each cluster group is determined,  [0061] [0087– 0090] [0111]).
For claims 9 and 19, Wright and Eskandari further disclose wherein said method further comprises automatically generating a response for said engagement activity based on said at least one unstructured conversation associated with said asset (Wright, [0006] [0022]) (Eskandari, generate an email supported by a computer-implemented process, i.e. automatically, [0111]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0165723) (“Wright”) in view of Kusuda (US 2003/0088623) and further in view of Eskandari (US 2004/0073520), and further in view of Montero et al. (US 2017/0148050) (“Montero) and further in view of Examiner’s official notice.
For claims 2 and 12, the combination of Wright, Kusuda and Eskandari fails to teach, wherein said method further comprises: testing, in real-time, said cohort by running a test engagement activity with at least one unique entity identifier associated with at least one target entity in said plurality of target entities; and refining, in real-time, said plurality of target entities of said cohort for said asset based on said test engagement activity and curating said plurality of target entities for said engagement 7 activity based on cohort response from said test engagement activity.
However, Montero discloses a system and method for automated promotion to profile matching (Abstract), wherein a population/subpopulation segment/profile is tested by running test engagement activity with at least one unique entity identifier (electronic contact data, [0112]) associated with at least one target entity in a plurality of target entities ([0092 – 0102] [0109- 0112]); and the plurality of target entities are refined and curated based on said test engagement activity based on a segment/profile response from said test engagement activity ([0066 - 0069] [0103][0104] [0113] [0114] [0118 – 0122]).
Moreover, examiner takes official notice that it was well known in he art at the time of applicant’s filing for analysis performed by a computer to occur in real time, with real-time being one of only time options to include non-real time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Wright, Kusuda and Eskandari with the teachings of Montero and examiner’s official notice so the system/method further comprises the following functionality for the purpose of enabling a provider to extract useful structured data from unstructured data to facilitate targeted marketing to prevent customer loss  (Wright, [0003] [0006] [0025]) (Eskandari, [0003 – 0007]): testing, in real-time, said cohort (segment/profile) by running a test engagement activity (Eskandari, promotional campaign, [0087- 0090]) with at least one unique entity identifier associated with at least one target entity in said plurality of target entities; and refining, in real-time, said plurality of target entities of said cohort for said asset based on said test engagement activity and curating said plurality of target entities for said engagement activity based on cohort response from said test engagement activity.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0165723) (“Wright”) in view of Kusuda (US 2003/0088623), and further in view of Eskandari (US 2004/0073520) and further in view of Rane et al. (US 2011/0178841) (“Rane”).
For claims 4 and 14, the combination of Wright, Kusuda and Eskandari further disclose, wherein said wherein said countable attribute of said plurality of target entities comprises at least one of (i) spend levels, or (ii) a frequency of visits to a location, wherein said categorical attribute of said plurality of target entities comprises at least one of (i) a gender (ii) an age-group (Eskandari,  Fig.9, 915; [0098– 0102]), (iii) a content, or (iv) a content type, wherein said spatial attribute of said plurality of target entities comprises at least one of (i) residential areas (ii) regions of interest, or (iii) place categories (Eskandari, Fig.9, 917; [0098– 0102]). Yet, the combination of Wright and Eskandari fails to teach wherein said countable attribute of said plurality of target entities comprises at least one of (i) spend levels, or (ii) a frequency of visits to a location.
However, Rane discloses a system and method for identifying attributes of a population using spend level (Abstract), wherein entities (consumers), [0026] are clustered based on countable attributes including spend levels ([0026] [0029 - 0033] [0068] [0069] [0074]  [0075] [0083] [0085 -0087]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Wright, Kusuda and Eskandari with the teachings of Rane so that the countable attributes used to cluster the entities further comprises spend level for the purpose of enabling a provider to extract useful structured data from unstructured data to facilitate targeted marketing to prevent customer loss  (Wright, [0003] [0006] [0025]) (Eskandari, [0003 – 0007]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2018/0165723) (“Wright”) in view of Kusuda (US 2003/0088623), and further in view of Eskandari (US 2004/0073520) and further in view of Lavallee et al. (US 2016/0350280) (“Lavallee”).
For claims 5 and 15, the combination of Wright, Kusuda and Eskandari fails to teach, wherein said method further comprises training the natural language understanding (NLU) model using at least one of a definition of said cohort data associated with said asset, or a domain information associated with said asset.
However, Lavallee discloses a method for processing natural language text (Abstract), wherein a  natural language understanding model is trained with domain information (context, [0028] [0035]) ([Fig.6 and Fig.7; 0088 – 0090] [0092 – 0096]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Wright, Kusuda and Eskandari with Lavallee’s teachings so that MLU model is further trained by the domain information, including information associated with said asset (context) for the purpose of enabling a provider to extract useful structured data from unstructured data to facilitate targeted marketing to prevent customer loss  (Wright, [0003] [0006] [0025]) (Eskandari, [0003 – 0007]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657